Citation Nr: 1422546	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-13 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma.  

In June 2010, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in February 2011 and April 2012 to afford the Veteran a VA examination, obtain the interpretation of puretone thresholds in an private examination, and for the issuance of a supplemental statement of the case.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2012, the Board referred the issue of service connection for depression, to include as secondary to the service-connected bilateral hearing loss and tinnitus to the Agency of Original Jurisdiction (AOJ).  It does not appear that this issue has yet been adjudicated; therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Audiometric testing reveals no worse than Level I hearing acuity in each of the Veteran's ears.



CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, 4.86 Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in October 2007 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim for a higher initial rating arises from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letter informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claim.  Pertinent fee-based examinations were obtained in January 2008 and October 2011; a VA examination was obtained in April 2011.  38 C.F.R. § 3.159(c)(4).  The fee-based and VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.

The results are then analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100.  "Puretone threshold average,'' as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII.

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides as follows: (a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. (b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The average puretone hearing loss on a fee-based examination in January 2008 was 26 decibels in the right ear and 27 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 96 percent in both ears.  An exceptional pattern of hearing loss was not shown.  The Veteran reported communication difficulties.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent or noncompensable rating under DC 6100.  Therefore, an initial compensable rating is not warranted based on these results.  

The average puretone hearing loss on a private evaluation in August 2009 was 23 decibels in the right ear and 25 decibels in the left ear.  Although the evaluation report only shows the Veteran's puretone hearing loss in graph format, an April 2011 VA examiner interpreted the results into a numerical format.  Speech recognition scores using the Maryland CNC word lists were 100 percent in both ears.  An exceptional pattern of hearing loss was not shown.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent or noncompensable rating under DC 6100.  Therefore, an initial compensable rating is not warranted based on these results.  

The average puretone hearing loss on a VA examination in April 2011 was 24 decibels in the right ear and 25 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 100 percent in both ears.  An exceptional pattern of hearing loss was not shown.  The Veteran's disability had significant effects on his occupation due to hearing difficulty.  It had no effect on his usual daily activities.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I1.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level 1.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent or noncompensable rating under DC 6100.  Therefore, an initial compensable rating is not warranted based on these results.

The average puretone hearing loss on a fee-based examination in October 2011 was 25 decibels in the right ear and 28 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 96 percent in both ears.  An exceptional pattern of hearing loss was not shown.  The Veteran reported that he could not hear a lot of conversation and had to look at people to understand words.  He reported that he did not experience any overall functional impairment from this condition.  The Veteran reported that his hearing loss typically interfered with word understanding in any type of competing noise.  He might have difficulty understanding spoken guidance, instructions or comments from co-workers when in noise.  He might also have difficulty understanding telephone communication since one cannot read lips and facial expressions of the other talker during telephone exchanges.  His disability did not affect his usual occupation or daily activities.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent or noncompensable rating under DC 6100.  Therefore, an initial compensable rating is not warranted based on these results.

Here, the Veteran has been assigned a zero percent or noncompensable rating since the award of service connection.  For the reasons set forth above, the evidence does not show that he is entitled to a compensable at any time since the award of service connection based on the standard rating criteria.  38 C.F.R. § 4.85, DC 6100.  Therefore, his increased rating claim is denied.

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2013).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Veteran reported functional impairment at the January 2008 and October 2011 fee-based examinations, while the April 2011 VA examiner provided an opinion regarding the effect of the Veteran's bilateral hearing loss on his occupational functioning and activities of daily living.  The examination reports clearly reflect the Veteran's reports of how his bilateral hearing loss effects his occupational functioning and daily activities.  As the examinations addressed the functional impairment of the Veteran's bilateral hearing loss, and as the Veteran has not demonstrated any prejudice caused by a deficiency in any examination, the Board reiterates that the evidence does not support a finding of a compensable rating at any time during this appeal.  The evidence does not show that the Veteran's bilateral hearing loss has resulted in marked interference with employment or activities of daily life.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's bilateral hearing loss warrants an initial compensable rating.  The Board finds, therefore, that the evidence of record does not support the criteria required for an increased schedular rating at any time during this appeal.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's bilateral hearing loss symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's bilateral hearing loss disability has resulted in interference with employment or activities of daily life which would warrant an increased rating for this disability.  

Moreover, as the Veteran has already been awarded a total disability rating based on individual unemployability (TDIU), see May 2013 rating decision, the Board need not address whether such issue has been raised by the record. 


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


